Citation Nr: 1513995	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), effectuating an October 2011 Board decision that granted service connection for residuals of prostate cancer.  In the January 2012 rating decision, the RO assigned a 0 percent rating, effective June 6, 2005.  

In October 2011, the Board remanded the Veteran's appeal of a denial of service connection for erectile dysfunction, to include as secondary to prostate cancer.  A July 2012 rating decision of the AMC granted service connection for erectile dysfunction, rated 0 percent, effective January 6, 2005; and granted entitlement to special monthly compensation based on loss of use of a creative organ, effective January 6, 2005.  An April 2013 rating decision of the St. Louis, Missouri VA Regional Office (RO) found clear and unmistakable error with the effective dates assigned for erectile dysfunction and special monthly compensation based on loss of use of a creative organ, and changed the effective date for those awards from January 6, 2005, to June 6, 2005.  Consequently, those matters are not before the Board.  


FINDING OF FACT

At no time during the pendency of his claim are the Veteran's residuals of prostate cancer shown to have manifested by recurrence or metastasis, renal dysfunction, leakage requiring absorbent materials, obstruction, urinary frequency, or urinary tract infection.  

CONCLUSION OF LAW

A compensable rating is not warranted for residuals of prostate cancer.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.21, 4.115a, 4.115b, Diagnostic Codes (Codes) 7527, 7528 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection. The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in February 2012.  The Board finds the examination report adequate for rating purposes as it notes all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Prostate cancer/residuals are rated under Code 7528 (for malignant neoplasms of the genitourinary system), which provides for a 100 percent rating upon diagnosis of malignancy and for 6 months following surgery, X-ray, chemotherapy, or other therapeutic procedure.  Thereafter, if there has been no local recurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  Notably, here there is no evidence of local recurrence or metastasis.  

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  For a rating based on leakage, the minimum compensable (20 percent) rating criteria provide that wearing of absorbent materials (e.g., pads/diapers) is required.  As it is neither shown, nor alleged, that the Veteran is required to wear absorbent materials, a rating on such basis is not warranted.  38 C.F.R. § 4.115a.  

Under the obstructed voiding rating criteria, a 0 percent rating is assigned where there is obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating is appropriate where there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 ss/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where urinary retention requires intermittent or continuous catheterization.  38 C.F.R. § 4.115a.  

Under the urinary frequency rating criteria, a 10 percent rating is warranted for daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted for urinary frequency with daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating is warranted for urinary frequency with daytime voiding interval less than one hour, or awakening to void five or more time per night.  38 C.F.R. § 4.115a.  As it is neither shown, nor alleged, that the Veteran has urinary frequency symptomatology, a rating on such basis is not warranted.  38 C.F.R. § 4.115a.  

For a rating based urinary tract infection, the minimum compensable (10 percent) rating criteria provide that long-term drug therapy, hospitalization, and/or intermittent intensive management is required.  As it is neither shown, nor alleged, that the Veteran has a history of urinary tract infection, a rating on such basis is not warranted.  38 C.F.R. § 4.115a.  

In his February 2012 notice of disagreement, the Veteran stated that his cancer could have killed him.  He asserted that it has damaged his prostate and caused him pain, mental anguish, and lost time from his job.  He stated that he has on-going testing to make sure the cancer does not come back, and that he now has an increased likelihood of having a recurrence.  

The Veteran underwent a VA examination in connection with the development of evidence for this claim on appeal in February 2012.  The report of this VA examination shows that prostate cancer was diagnosed by biopsy in July 1999.  The Veteran was treated with radiation seed implant, which was completed in 2000, and was currently in a watchful waiting status.  On examination, the Veteran reported voiding dysfunction described as weak stream, especially at night, requiring him to sit down to void.  He has hesitancy, slow/weak stream (but not markedly), and decreased force of stream (but not markedly).  The voiding dysfunction does not cause urine leakage, increased urinary frequency, or require the use of an appliance.  There is no history of recurrent symptomatic urinary tract or kidney infections.  It was noted that private medical records in the claims file indicate normal genitalia and enlarged prostate.  

The Board finds that the probative evidence of record, including documentation of the Veteran's own account of his symptom experience, presents a disability picture that does not more nearly approximate the criteria for a rating in excess of 0 percent for the prostate cancer residuals.  The effective date of the grant of service connection is June 2005.  The initial diagnosis of prostate cancer was in 1999 and treatment was completed in 2000. Thus, given the time period under consideration for this claim, there is no basis for the assignment of a 100 percent rating upon diagnosis of malignancy and for 6 months following surgery, X-ray, chemotherapy, or other therapeutic procedure.  The pertinent evidence is clear in showing that neither the Veteran nor medical professionals believe that his prostate cancer has been manifested by malignancy or recurrence during the period on appeal; therefore, a higher rating on that basis is not warranted.  

Furthermore, the evidence does not show that the Veteran's prostate cancer residuals require the use of absorbent materials.  The evidence does not show that he has marked obstructive symptomatology.  Thus, no higher rating is warranted on the bases of urinary leakage and/or obstructed voiding.  Inasmuch as there is no evidence of renal dysfunction or urinary tract infection (the VA examiner specifically noted there is none, and the Veteran has not suggested otherwise), rating on such bases is not warranted.  

Having considered all applicable criteria, the Board finds no basis for assigning a higher rating for the Veteran's prostate cancer.  Furthermore, the record does not reflect any further compensable complications of prostate cancer that have not been separately rated.  (Erectile dysfunction is separately rated and compensated with special monthly compensation.)  The Board acknowledges that the claims file contains numerous other documents, including medical records referring to the Veteran's prostate cancer and residuals, but none of the information in these records substantially supports the Veteran's claim or contradicts the evidence deemed to be most probative in the discussion above.  In sum, there is no basis for assignment of any higher rating for prostate cancer during any portion of the appeal period.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected prostate cancer residuals.  All symptoms and associated restrictions of function shown (and noted above) are fully encompassed by the schedular criteria.  Furthermore, nothing in the record suggests that the disability picture presented by his service-connected prostate cancer residuals is exceptional.  The Board notes the reports of impact on his employment.  However, disability ratings are based on average impairment of earning capacity.  Notably, the alleged lost time from his job due to the prostate cancer residuals and associated ongoing testing to monitor his condition do not constitute the "marked" interference with employment that calls for referral for an extraschedular rating.  

Finally, as the Veteran has been employed throughout, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A compensable rating for prostate cancer residuals is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


